MEMORANDUM AND ORDER
INGRAHAM, District Judge.
References:
(1) Findings of this court dated July July 19, 1956, reported 143 F. Supp. 388.
(2) Judgment dated July 26, 1956.
(3) Opinion of the United States Court, of Appeals dated April 1, 1958, reported 5 Cir., 253 F.2d 809.
(4) Judgment of the United States-Court of Appeals issued June 18, 1958, filed in this court June 19,. 1958.
(5) Judgment dated July 28, 1958.
*726(6) Stipulation Agreeing to Order to Vacate Judgment and to enter New Judgment Dismissing Petition, filed February 23, 1966.
(7) Memorandum of this court dated April 18, 1966, reported 253 F. Supp. 963.
(8) Order of the United States Court of Appeals dated August 3, 1966, filed in this court August 8, 1966.
(9) Certificate of the undersigned District Judge dated October 24,1966.
(10) Order of the United States Court of Appeals dated December 1, 1966, filed in this court December 5, 1966.
Order:
It is accordingly ordered, adjudged and decreed that the judgment dated July 28, 1958, be and it is hereby vacated and that the judgment dated July 26, 1956, be and it is hereby reinstated as the judgment of this court, nunc pro tunc.